     Case 3:19-cv-01715-JLS-AHG Document 72 Filed 03/23/21 PageID.1366 Page 1 of 3



 1 LAW OFFICES OF RONALD A. MARRON
   RONALD A. MARRON (SBN 175650)
 2 ron@consumersadvocates.com
   MICHAEL T. HOUCHIN (SBN 305541)
 3 mike@consumersadvocates.com
   LILACH HALPERIN (SBN 323202)
 4 lilach@consumersadvocates.com
   651 Arroyo Drive
 5 San Diego, CA 92103
   Telephone: (619) 696-9006
 6 Facsimile: (619) 564-6665
 7 LAW OFFICE OF ROBERT L. TEEL
 8 ROBERT    L. TEEL (SBN 127081)
   lawoffice@rlteel.com
 9 1425  Broadway, Mail Code: 20-6690
   Seattle, Washington 98122
10 Telephone: (866) 833-5529
   Facsimile: (855) 609-6911
11 [Additional Counsel on Signature Page]
   Attorneys for Plaintiffs and the Proposed Classes
12
13
14                      UNITED STATES DISTRICT COURT
15                    SOUTHERN DISTRICT OF CALIFORNIA

16
   TODD HALL, JULIE DRASSINOWER, CASE NO. 3:19-cv-01715-JLS-AHG
17 KEVIN BRANCA, and JESSE
18 HEINEKEN individually and on behalf  CLASS ACTION
   of all others similarly situated,
19                                     PLAINTIFFS’ NOTICE OF
20                     Plaintiffs,     MOTION AND MOTION TO
                                       CONSOLIDATE CASES AND FOR
21                                     APPOINTMENT OF INTERIM
   v.
22                                     CLASS COUNSEL
23 MARRIOTT INTERNATIONAL, INC.,
   a Delaware corporation;              Date: April 22, 2021
24                                      Time: 1:30 p.m.
25                     Defendant.       Ctrm: 4D
                                        Judge: Hon. Janis L. Sammartino
26
27
28


               Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO CONSOLIDATE CASES AND FOR
                                            APPOINTMENT OF INTERIM CLASS COUNSEL
     Case 3:19-cv-01715-JLS-AHG Document 72 Filed 03/23/21 PageID.1367 Page 2 of 3



 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT Plaintiffs Todd Hall, Julie Drassinower,
 3 Kevin Branca, and Jesse Heineken (“Plaintiffs”), on behalf of themselves and all
 4 others similarly situated, on April 22, 2021 at 1:30 p.m., in Courtroom 4D of the
 5 federal courthouse located at 221 West Broadway, San Diego, California 92101,
 6 before the Honorable Janis L. Sammartino presiding, will and hereby do respectfully
 7 move for an Order consolidating the present action with a related action titled
 8 Abdelsayed, et al. v. Marriott International, Inc., Case. No. 3:21-cv-00402-BEN-
 9 JLB (S.D. Cal.) (“Abdelsayed”) pursuant to Federal Rule of Civil Procedure
10 42(a)(1).
11         Additionally, Plaintiffs will and hereby do move for appointment of interim
12 class counsel pursuant to Federal Rule of Civil Procedure 23(g)(3). Plaintiffs seek
13 to have their counsel, the Law Offices of Ronald A. Marron, APLC and the Law
14 Office of Robert L. Teel, along with counsel for the Abdelsayed Plaintiffs, Bursor &
15 Fisher, P.A., appointed as interim class counsel for the putative classes.
16         This Motion is based on this Notice of Motion and Motion, the Memorandum
17 of Points and Authorities filed concurrently herewith, the Declaration of Ronald A.
18 Marron (“Marron Decl.”) and Exhibit 1 through 2 attached thereto filed concurrently
19 herewith, the Declaration of Robert L. Teel (“Teel Decl.”) filed concurrently
20 herewith, the Declaration of L. Timothy Fisher (“Fisher Decl.”) and Exhibits A
21 through C attached thereto filed concurrently herewith, and all of the files and record
22 of this action, and on any additional material that may be elicited at the hearing of
23 this motion.
24
25 DATED: March 23, 2021                    Respectfully submitted,

26                                          /s/ Ronald A. Marron
27                                          RONALD A. MARRON
28                                          LAW OFFICES OF
                                            1
               Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO CONSOLIDATE CASES AND FOR
                                            APPOINTMENT OF INTERIM CLASS COUNSEL
     Case 3:19-cv-01715-JLS-AHG Document 72 Filed 03/23/21 PageID.1368 Page 3 of 3



 1                                      RONALD A. MARRON
                                        Ronald A. Marron
 2                                      ron@consumersadvocates.com
 3                                      Michael T. Houchin
                                        mike@consumersadvocates.com
 4                                      Lilach Halperin
 5                                      lilach@consumersadvocates.com
 6                                      651 Arroyo Drive
                                        San Diego, California 92103
 7                                      Telephone: (619) 696-9006
 8                                      Facsimile: (619) 564-6665
 9                                      LAW OFFICE OF ROBERT L. TEEL
10                                      ROBERT L. TEEL (SBN 127081)
                                        lawoffice@rlteel.com
11
                                        1425 Broadway, Mail Code: 20-6690
12                                      Seattle, Washington 98122
13                                      Telephone: (866) 833-5529
                                        Facsimile: (855) 609-6911
14
15                                      BURSOR & FISHER, P.A.
                                        L. Timothy Fisher (State Bar No. 191626)
16
                                        Blair E. Reed (State Bar No. 316791)
17                                      1990 North California Blvd., Suite 940
18                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
19                                      Facsimile: (925) 407-2700
20                                      E-mail: ltfisher@bursor.com
                                                 breed@bursor.com
21                                      Attorneys for Plaintiffs and the Proposed
22                                      Classes
23
24
25
26
27
28

                                            2
               Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO CONSOLIDATE CASES AND FOR
                                            APPOINTMENT OF INTERIM CLASS COUNSEL
